ORDER
This matter comes before the Fort Peck Court of Appeals on a timely filed Petition *22for Review of a Tribal Court Order dated August 5, 2014 and filed of record on August 6, 2014; the Honorable Judge Marvin Youpee presiding. The Order vacated the wardship of C.R.E., a minor child, and her care and supervision under Child and Family Services (CFS). We granted an Emergency Motion to stay the judgment while this appeal proceeded, and the stay remains in effect.
The Fort Peck Tribes requested review, reversal and remand of the Tribal Court Order. The Tribes filed a brief in support of their Petition for Review on February 13, 2015, after an extension of time to file was allowed. We erroneously concluded earlier that no brief was timely filed by the Fort Peck Tribes, but have subsequently found that a brief was timely filed. The Appellee, Merilee Belt, Pro se, timely filed a Response to Petition for Review on September 24, 2014.
The issue before the Appeals Court is basically whether the Tribal Court Order placing C.R.E. with her mother Merilee Belt was supported by substantial evidence. In other words, was the Court’s conclusion that C.R.E. should be placed with Merilee Belt based on sufficient factual findings?
Here, there is no hearing record available to determine whether substantial evidence exists to support the Court’s findings and conclusions. The Order being appealed contains reference to findings of fact and makes conclusions of law, but the record does not show the factual basis for these conclusions. We will not indicate the facts which the Court should consider the matter, as that is within the discretion of the Tribal Court. However, the case has a lengthy history and the issues before the Court are well defined.
Title II C.C.O.J., Sec. 202 provides in part, “The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.”
We cannot review factual determinations not appearing in the record to determine if they are supported by substantial evidence.
Therefore, it is the Order of this Court that the Order of August 5, 2014 be reversed and that the matter be remanded to the Fort Peck Tribal Court for re-hearing in accordance herewith or for such further determination as the Court deems just.